Citation Nr: 1520612	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  08-37 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for service-connected traumatic brain injury (TBI) to include symptoms of memory loss and speech loss (slow speech).  

4.  Entitlement to an initial compensable evaluation for service-connected visual field loss.  

5.  Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.




REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Detroit, Michigan, Regional Office (RO), of the Department of Veterans Affairs (VA).  In April 2008, the RO denied a claim for service connection for neck pain.  The Veteran appealed, and in October 2009, the Board denied the claim.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In September 2011, the Court issued an Order and a Memorandum Decision that vacated, in relevant part, the Board's October 2009 decision.  In March 2013, and April 2014, the Board remanded the claim for additional development. 

In September 2014, the RO granted service connection for traumatic brain injury (TBI), to include symptoms of memory loss and speech loss, evaluated as noncompensable (0 percent disabling), and denied a claim for service connection for PTSD.  In March 2013, the Board granted service connection for vision loss.  In November 2014, the RO effectuated the Board's grant, and evaluated the Veteran's visual field loss as noncompensable; the RO also denied a claim of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.

With regard to the claim for a neck disability, in August 2009, the Veteran testified in a hearing before one of the undersigned Veterans Law Judges (VLJs).  In October 2013, the Veteran testified in a hearing before another one of the undersigned Veterans Law Judges (VLJs).  Transcripts of both of these hearings are of record.  The Veteran was offered the opportunity to have a hearing before a third VLJ.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, in a statement received in November 2013, the Veteran's representative stated that the Veteran did not want a third hearing.  

In this regard, the Board has reviewed the Attorney's statement of November 2014, which appears a direct contradiction to the November 2013 statement that she does not want a third hearing.  This statement is deeply perplexing given the November 2013 statement and only serves to delay the adjudication of this case, as a whole.  As indicated at the hearing in October 2013, what claims the Veteran is raising, and whether or not the Veteran wants another hearing, are issues that must be clearly addressed by counsel for the Veteran or the delays in this case only become worse. 

In light of the review of all statements in this case, it appears that the November 2014 statement of the Veteran's attorney is a request for a hearing on the issues that are not now before the Board and being remanded to the RO for a statement of the case.  In any event, even if it were not, this letter came one year after the November 2013 letter and is clearly untimely.  The Board cannot ignore the November 2013 letter following the specific request of the Board at the hearing in October 2013 for the Veteran's attorney to address this issue, which she did in November 2013.

Based on a detailed review of all facts in this case, the Board believes no additional hearing is being requested on the issues before the Board at this time.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

As noted in the Board's April 2014 remand, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a seizure disorder was raised during the Veteran's October 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to an initial compensable evaluation for TBI, to include symptoms of memory loss and speech loss, entitlement to an initial compensable evaluation for service-connected visual field loss, and entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran does not have a neck disability that was caused by his service.


CONCLUSION OF LAW

A neck disability is not related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he injured his neck when the hatch of an armored vehicle struck his head.  During his hearing, held in October 2013, the Veteran testified to the following: during service he was hit in the head by the hatch of a tank, and his head was pushed forward into a gear shift.  He crawled out of the tank and curled up "asleep" on the ground for two or three hours.  He was taken to the hospital after waking up with symptoms that included bleeding from his head, and "disassembled" teeth.  He received stitches from someone who was not a doctor, and was put on bed rest.  Thereafter, he slept a great deal.  Other oral and written testimony is discussed infra.  The Veteran's spouse testified that shortly after service he had symptoms that included impairment of memory, emotional outbursts, and neurological impairment manifested by falling, and dropping things.    

During the hearing, it was agreed that the record would be held open 60 days to allow the Veteran to submit any evidence that was probative of his claim that was not already of record.  No additional evidence was received during that time.  However, in February 2014, the Veteran's representative submitted two statements from a private physician, together with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  

In a statement, received in July 2007, the Veteran's spouse asserted that notes in her diary show that during service, about three weeks prior to his discharge, she was told by an officer in charge of the medical unit that the Veteran had been in an accident, that he was about to be taken "back into surgery to close," and "to close the hole in his head and mouth," that he should be ok, and that she would be informed when it was over.  She states that the officer called her back later that night and informed her that the hole in the front of the Veteran's head and lower lip had been closed, and that they stopped his bleeding.  She asserts that the next day, the officer told her that the Veteran would be ok, but that he would be on bed rest and observation for a few days.  She states that following service he had symptoms that included headaches and psychiatric symptoms; she did not specifically mention neck symptoms.  See Veteran's spouse's statement, received in July 2007.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).   

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Arthritis is one of the chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.

The Board notes that service connection is currently in effect for visual field loss, and a traumatic brain injury with loss of memory and speech.  

The Veteran's service treatment records from his active duty service show that on March 31, 1968, he was treated for a laceration of the lip when a hatch fell on his head and caused him to bite his lower lip.  See DD Form 2173, dated in March 1968; March 1968 service treatment report.  The reports indicate that the wound was cleaned, and that at least one suture was applied.  The Veteran's separation examination report, dated in April 1968, shows that his "spine, other musculoskeletal" system was clinically evaluated as normal.  

There are two associated "reports of medical history," one dated in April 1968, and one dated in June 1968, both which show that the Veteran indicated that he did not have a history of recurrent back pain, arthritis or rheumatism, or neuritis, and that he reported, "I am in good health", providing some factual evidence against his own claim.   

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1986 and 2014.  This evidence includes a "physician's statement," by Dr. J.W.M., dated in May 1986, which is somewhat difficult to read, but appears to indicate that the Veteran sustained a severe (lumbar?) spine strain, and an anxiety state with depression, a month earlier (i.e., in April 1986).  

VA records indicate that the Veteran underwent a total thyroidectomy due to cancer in about May 1990.  See e.g., June 1990 VA examination report.  VA progress notes indicate that an April 2006 X-ray of the cervical spine showed straightening of normal cervical lordosis with degenerative changes and disc narrowing at C3-4, C6-7, and dystrophic ossifications of post soft tissues C4-5.  

A VA brain and spinal cord examination report, dated in November 2007, shows that the Veteran complained of "headaches including pain in the back of the head and neck (part and parcel of the headache) on and off since 1968."  He asserted he had had headaches since a hatch had fallen on his head in March 1968.  He reported having headaches, including pain in the back of the head and neck, about twice a week for several years until 1978, at which time they began occurring about once every two months.  The relevant diagnosis was recurrent myofascial headaches (including the back of the head and neck) by history.  The examiner concluded that none of the Veteran's diagnosed medical problems (which included a seizure disorder, short-term memory loss, and a "vague speech problem") (with all disorders "by history" only), were not likely related to his injury involving a hatch falling on him and a lip laceration in March 1968.  The examiner explained that there was no documentation of the diagnosed disabilities in the Veteran's service medical records, to include his separation examination report, and no documentation of similar problems immediately after he left service.  Therefore, these conditions were not likely related to the Veteran's active duty service.  

In October 2014, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was degenerative disc disease of the cervical spine.  The date of onset was listed as April 2006.  The examiner concluded that the Veteran's claimed neck disability was less likely as not (less than 50 percent probability) incurred in or caused by his service.  The examiner explained the following: the Veteran's complaints of neck pain are less likely than not related to the incident of the hatch falling on his head, and more likely than not related to the degenerative process.  The treatment records from March 31, 1968 indicate that the Veteran sustained only a lip laceration from the incident.  There were no complaints or treatment of neck pain at that time.  Upon his separation examination, he stated that he was in overall good health and there was no indication that there was any neck pathology present.  The examiner further stated, "I agree with previous opinions given on his neck complaints."  

As an initial matter, the Board finds that the Veteran is not always an accurate historian of his disabilities.  The Veteran has asserted that during service he was hit on the head by the hatch of a tank, and that shortly thereafter he lost consciousness for an unknown period of time, that he lay "unconscious in a pool of blood," that he received sutures to his head and neck, and that he had neck pain.  See e.g., August 2009 hearing transcript.  On two other occasions, he asserted that he was unconscious for between 21/2 to six hours.  See June 1990 and November 2007 VA examination reports.  He asserts that upon separation from service, he had medical conditions due to his March 1968 accident, but that he was "misinterpreted," because he felt sick, "but not sick enough to bring up anything," and he just wanted to go home.  See August 2009 hearing transcript.

Despite his assertions that he was knocked unconscious for as much as six hours in association with being hit on the head by the hatch of a tank, the Veteran's service treatment records do not contain any reports, findings, or diagnoses involving a history of unconsciousness, or treatment of a head injury other than a laceration of the lip, to include headaches, or bleeding from the head.  

This is not simply a case where the Veteran was injured and the accident was not recorded.  The Veteran's separation examination report, and the associated reports of medical history, shows that upon separation from service, his head, and spine, were clinically evaluated as normal, and that the Veteran indicated that he did not have a history of a head injury, or periods of unconsciousness, providing factual evidence against his own claim. 

To the extent he has argued that he was "misinterpreted" in his reports of medical history, the Board can find no basis to discount the probative value of the service medical records.  It appears that the Veteran signed both copies of his reports of medical history, and that in both reports he stated, "I am in good health."  In addition, there is nothing either the separation examination report, or the reports of medical history, or any other service treatment records, to indicate the presence of neck symptoms.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

In addition, following separation from service, the Veteran appears to have been familiar with the claims process, as he filed a number of multiple claims for service connection, which were denied by the RO in 1990, 2004, and 2005.  However, he did not file his claim for a neck disability until 2007, which well is after he filed the aforementioned claims, and which is over 38 years after separation from service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Furthermore, the Veteran did not report having neck symptoms during his June 1990 VA examinations, nor are such complaints shown in any medical reports for many years after separation from service.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013)(recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)(where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Had the Veteran truly been experiencing chronic neck symptoms since his service, it would have clearly been in the Veteran's best interest to report such a history to his care providers.  See e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Finally, while the Board has considered that VA has granted service connection for certain disorders related to the Veteran's March 1968 injury, the Board points out that neither the RO, nor the Board, has previously undertaken a detailed credibility analysis.  

Based on the above, the Board finds the Veteran is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].  In this case, the events occurred many years ago. 

The Board further finds that the claim must be denied.  The Veteran is not shown to have been treated for neck symptoms during service, nor is he shown to have been diagnosed with a neck disorder during service.  A neck disability is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  The earliest post-service medical indication of a neck disorder is in 2006, which is about 37 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  In particular, the October 2014 VA opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is no competent evidence to show that arthritis of the cervical spine was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  

Beyond the above, it is important to note that service records, post-service records, the Veteran's prior statements, and his filing of claims with VA during this period provides particularly negative factual evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered the January 2014 statements of A.C.G., M.D.  Dr. G. essentially states that the Veteran was struck on the head by the hatch of a tank in March 1968, that he crawled out of the tank and passed out for an unknown period of time, that he was given two sutures by a paramedic and released, and that after returning to his quarters he had symptoms that included neck pain.  Dr. G concluded that the Veteran's neck pain was "the direct result of the trauma sustained from the closed head injury."  However, Dr. G indicated that he had only reviewed the Veteran's service records, and this indicates a review of less than the Veteran's entire claims file.  Prejean.  Furthermore, Dr. G concluded that the Veteran's reports of his medical history were consistent with his service records, and in essence, this indicates that his opinion is based in part on the Veteran's assertions.  However, the Board has determined that the Veteran is not an accurate historian.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Other than noting current symptomatology, Dr, G. does not cite to any inservice or post-service medical findings in support of his conclusion.  Neives-Rodriguez.  Therefore, this evidence is insufficiently probative to warrant a grant of the claim.  The opinion is emitted to low probative value. 

The issue on appeal is based on the contention that a neck disability has been caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has a neck disability that is related to his service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  A VA opinion has been obtained, and it weighs against the claim.  The Board has determined that the Veteran is not credible, and that service connection for the claimed condition is not warranted. 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions, and the lay statements, to the effect that a neck disability was caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in November 2004, and June 2007, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as November 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  The January 2014 statement of Dr. A.G.C. indicates that the Veteran had filed a disability claim with the Social Security Administration (SSA); no SSA records have been obtained.  However, following his October 2013 hearing, it was agreed that the record would be held open 60 days to allow the Veteran to submit any additional evidence in support of his claim.  There is no record to show that any SSA records were ever received, nor has the Veteran otherwise indicated that the SSA's records are relevant to his claim.  Therefore, no additional development is required.  See 38 C.F.R. § 3.159(d) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.


ORDER

Service connection for a neck disability is denied.




REMAND

In September 2014, the RO granted the Veteran's claim for service connection for TBI, to include symptoms of memory loss and speech loss, evaluated as noncompensable (0 percent disabling), and denied the Veteran's claim for service connection for PTSD.  

In March 2013, the Board granted service connection for vision loss.  In November 2014, the RO effectuated the Board's decision, characterized the disability as visual field loss, and evaluated the Veteran's visual field loss as noncompensable; the RO also denied a claim of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.

In November 2014, the Veteran filed a timely notice of disagreement (NOD) as to the issues of entitlement to service connection for PTSD, and entitlement to an initial compensable evaluation for TBI, to include symptoms of memory loss and speech loss.  

With regard to the PTSD claim, as the post-service medical records show that the Veteran has been diagnosed with acquired psychiatric disorders other than PTSD, and the issue on appeal must be framed broadly, and recharacterized as a claim for "service connection for an acquired psychiatric disorder, to include PTSD."  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This issue was addressed at the hearing in October 2013.  

In December 2014, the Veteran filed a timely NOD as to the issues of entitlement to an initial compensable evaluation for visual field loss, and entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.

In summary, a statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the September 2014 and November 2014 rating decisions, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As noted at the hearing held in October 2013, the Board has considered the issue of whether these claims are now before the Board in light of the Court's decision in this case.  However, based on detailed review of the record, the Board believes these are the issues not before the Board, but now before the RO.   

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of 1) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, 2) entitlement to an initial compensable evaluation for service-connected residuals of traumatic brain injury with loss of memory and speech, 3) entitlement to an initial compensable evaluation for visual field loss, and 4) entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.  

The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

At that point, if the Veteran wants a hearing before the Board on these issues, the Veteran and his attorney should file an appropriate request, in a timely manner.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________                              __________________________
         MICHAEL J. SKALTSOUNIS                              JOHN J. CROWLEY
         Acing Veterans Law Judge                                     Veterans Law Judge
         Board of Veterans' Appeals                                    Board of Veterans' Appeals



			           ________________________
MICHAEL LANE
Veterans Law Judge
                                              Board of Veterans' Appeals
Department of Veterans Affairs


